Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the securities of VimpelCom Ltd. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated December 13, 2013 ALTIMO COÖPERATIEF U.A. By: /s/ Franz Wolf Name: Franz Wolf Title: Director ALTIMO HOLDINGS & INVESTMENTS LTD. By: /s/ Franz Wolf Name: Franz Wolf Title: Director CTF HOLDINGS LIMITED By: /s/ Franz Wolf Name: Franz Wolf Title: Director CROWN FINANCE FOUNDATION By: /s/ Franz Wolf Name: Franz Wolf Title: Attorney-in-Fact LETTERONE OVERSEAS INVESTMENTS LIMITED By: /s/ Franz Wolf Name: Franz Wolf Title: Director LETTERONE HOLDINGS S.A. By: /s/ Jonathan Muir Name: Jonathan Muir Title: Director RONIJU HOLDINGS LIMITED By: /s/ Franz Wolf Name: Franz Wolf Title: Director
